IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                October 14, 2015 Session

                                 IN RE CAROLINA M.

                Appeal from the Circuit Court for Williamson County
                      No. 2014113 Joseph A. Woodruff, Judge
                     ___________________________________

               No. M2014-02133-COA-R3-JV – Filed October 28, 2016
                     ___________________________________


This case began as a petition for dependency and neglect filed in juvenile court by the
Tennessee Department of Children‟s Services (“DCS”). The juvenile court found the child to
be dependent and neglected, and Mother and Father appealed to the circuit court. A
discovery dispute arose when their attorney requested records from a court appointed special
advocate volunteer. In connection with the dispute, the parents‟ attorney filed a petition for
civil contempt and a petition for criminal contempt against the volunteer. The circuit court
did not grant either petition, and in response, the non-profit organization with which the
volunteer was affiliated filed motions for sanctions against the attorney under Rule 11 of the
Tennessee Rules of Civil Procedure. The circuit court granted the non-profit‟s motions
finding, among other reasons, that both petitions were filed for improper purposes. Mother
and Father appeal the circuit court‟s dismissal of their criminal contempt petition and the
court‟s decision to impose sanctions against their attorney. Because we conclude that the
circuit court did not abuse its discretion in dismissing the criminal contempt petition or in
imposing sanctions against the attorney, we affirm.

    Tenn. R. App. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

W. NEAL MCBRAYER, J., delivered the opinion of the court, in which FRANK G. CLEMENT,
JR., P.J., M.S., and ANDY D. BENNETT, J., joined.

Connie Reguli, Brentwood, Tennessee, for the appellants, Debra M. and Michael N.

Raquel A. Abel, Franklin, Tennessee, for the appellee, Anne Best.
                                               OPINION

                         I. FACTUAL AND PROCEDURAL BACKGROUND

       The present case arises out of a dependent and neglect proceeding initiated by DCS in
the Juvenile Court of Williamson County, Tennessee. On January 17, 2014, the juvenile
court entered an order finding Carolina M., daughter of Debra M. (“Mother”) and Michael N.
(“Father”), dependent and neglected. Mother and Father then appealed to the Circuit Court
of Williamson County where they were represented by Connie Reguli, a licensed attorney
practicing family law in Middle Tennessee.

                                    A. THE CONTEMPT PETITIONS

       A discovery dispute arose when Ms. Reguli, on behalf of Mother and Father,
subpoenaed investigative records from Anne Best, a volunteer with Williamson County
CASA (“CASA”)1 who had been appointed by the juvenile court to work with the child
throughout the dependency and neglect proceedings. On June 24, 2014, the circuit court
heard several motions, including a motion filed by CASA to quash the subpoena and limit
discovery. In its order, the court outlined the limitations on which records CASA was
required to produce. The order states in relevant part:

                The Court finds that CASA . . . is subject to deposition and discovery of
        their records and communications. . . . [A]ny internal communication that
        involved only the CASA administrators or other volunteers seeking advice on
        the case or how to proceed are not discoverable; but all communications with
        other attorneys, witnesses, or other persons are subject to disclosure to the
        parents. CASA . . . will redact the names and identifying information of any
        person who made a disclosure of abuse, however everything else, including the
        nature of the allegations and the surrounding circumstances is discoverable.

                ....

               If CASA has certain records or information that they believe would be
        harmful to the child if disclosed to the parents, they may file it with the Court
        and seek an in camera review. . . .

        1
          CASA is an acronym for Court Appointed Special Advocate(s). CASA volunteers are “specially
trained community volunteers who are available to be appointed by the courts to advocate on behalf of abused
and neglected children in judicial proceedings.” In re Audrey S., 182 S.W.3d 838, 854 n.9 (Tenn. Ct. App.
2005).

                                                     2
        At the hearing on the discovery motions, Ms. Reguli served CASA with a new
subpoena ordering Ms. Best to appear for deposition and produce the requested documents
just six days later, on June 30, 2014. Ms. Best appeared for the deposition and produced
CASA records, including over 100 pages of written notes. In reliance on the discovery order,
certain portions of the records that CASA believed to contain privileged information were
redacted. Following the deposition, Ms. Reguli contacted CASA and demanded the
documents be produced without redactions. In response, CASA‟s counsel explained to
Ms. Reguli that, due to the short notice of the subpoena, CASA did not keep copies of the
documents as redacted. CASA asked her to identify the specific redactions she was disputing
so that they could be submitted to the court for in camera review if the issue could not be
resolved.

        On July 9, 2014, rather than responding to CASA‟s request, Ms. Reguli filed a motion
for civil contempt and sanctions against Ms. Best alleging that she did not produce properly
redacted documents as required by the court‟s discovery order.2 The same day, CASA filed a
motion for in camera review of the three documents identified in the petition for civil
contempt. On July 22, 2014, the circuit court held a hearing on the civil contempt petition
and CASA‟s motion seeking in camera review. The court found the documents in question
were properly redacted and sustained CASA‟s objection to producing the redacted material.
The court took no action with respect to the civil contempt petition.

        Then, on August 6, 2014, Ms. Reguli filed a petition for criminal contempt against
Ms. Best based on the contents of two e-mails obtained during discovery. The petition
claimed that, during the pendency of the juvenile court proceedings, Ms. Best sent the e-
mails in question to Carolina‟s elementary school teacher, both of which included
information Ms. Best was allegedly prohibited from disclosing by statute. The first e-mail
included a proposed set of interrogatories, which were drafted by CASA. The other included,
as an attachment, a motion filed by the child‟s guardian ad litem seeking a forensic interview
of Carolina. According to the e-mail, the guardian ad litem provided Ms. Best with a copy of
the motion, which Ms. Best then shared with the teacher. According to Ms. Reguli,
Ms. Best‟s actions violated Tennessee Code Annotated § 37-1-153(d), which provides that “it
is an offense for a person to intentionally disclose or disseminate to the public the files and
records of the juvenile court,” and a violation of that subsection is punishable “as criminal
contempt of court as otherwise authorized by law.” Tenn. Code Ann. § 37-1-153(d)(1), (2)
(2014).

       The circuit court held a hearing on the criminal contempt petition, and in its order,

       2
         Because Ms. Best was acting within the scope of her volunteer status with CASA, that entity
provided her with a defense.

                                                 3
entered September 18, 2014, the court found Ms. Best not guilty and dismissed the petition.
The court noted in its oral findings that it remained unconvinced that the attachments to the
e-mails were records to which the confidentiality statute applies. Even so, the court found
that there was insufficient evidence to conclude that Ms. Best knowingly and intentionally
committed a violation.

                               B. MOTIONS FOR RULE 11 SANCTIONS

        In response to the contempt petitions, CASA filed two separate motions for sanctions
against Ms. Reguli under Rule 11 of the Tennessee Rules of Civil Procedure.3 CASA served
her with a copy of the first motion after she filed the civil contempt petition regarding the
redacted discovery documents. Ms. Reguli did not withdraw the petition despite CASA‟s
motion for in camera review of the documents, and on August 25, 2014, CASA filed its first
Rule 11 motion with the court, seeking the imposition of sanctions against Ms. Reguli for
filing the civil contempt petition. That same day, in response to her criminal contempt
petition, CASA served Ms. Reguli with a copy of the second motion. Ms. Reguli failed to
withdraw the petition. CASA then filed the second Rule 11 motion with the court on
September 30, 2014.

       On October 28, 2014, the circuit court held a hearing on both Rule 11 motions. The
court‟s order, entered December 30, 2014, required Ms. Reguli to complete three hours of
continuing education in legal ethics in connection with her petition for civil contempt. It
reasoned that the appropriate remedy for the dispute over the redacted documents was to seek
an in camera review and that filing the civil contempt petition “was intended for improper
purpose and to cause needless expense and delay in the litigation, in violation of Rule 11.02.”

       The circuit court also ordered that Ms. Reguli pay CASA $3,145.504 in attorneys‟ fees
stemming from the representation of Ms. Best in connection with the criminal contempt
petition. Noting Ms. Reguli‟s failure to make a reasonable inquiry before signing, the court
found the petition was presented for improper purposes, contained claims not warranted by
existing law, and contained factual allegations without evidentiary support. Regarding the
decision to grant monetary sanctions, the order states that Ms. Reguli‟s actions “caused
CASA, a not-for-profit, tax exempt organization, to incur significant expense including
attorneys‟ fees to defend against the unmerited and improper Criminal Contempt Petition.”5

        3
          CASA properly served Ms. Reguli with a copy of both Rule 11 motions in advance of filing pursuant
to the “safe harbor” provision of Rule 11.03 of the Tennessee Rules of Civil Procedure.

        4
           The court found that Ms. Best‟s counsel devoted 23.3 hours in connection with the criminal contempt
petition, for which she charged CASA an hourly rate of $135. Additionally, the court found the total fee of
$3,145.50 to be reasonable under the circumstances.
        5
            The court, however, did not impose monetary sanctions in connection with the civil contempt
                                                      4
       Though the record does not contain a transcript of the hearing, the court also
presumably considered that Ms. Reguli filed two other contempt petitions in connection with
the present case in addition to the petitions filed against Ms. Best.6 The order states that the
sanctions also functioned “to deter her from continuing in her demonstrated habit and
practice of using threats of contempt petitions as a routine litigation tool irrespective of the
merits.”

                                              II. ANALYSIS

       Mother and Father, still represented by Ms. Reguli, filed a timely appeal. They ask
this Court to review the trial court‟s dismissal of their criminal contempt petition and the trial
court‟s order imposing Rule 11 sanctions.

       A trial judge‟s decision regarding the imposition of sanctions is entitled to great
weight on appeal. Stigall v. Lyle, 119 S.W.3d 701, 706 (Tenn. Ct. App. 2003) (citing Krug v.
Krug, 838 S.W.2d 197 (Tenn. Ct. App. 1992)). “[A]ppellate courts review a trial court‟s
decision of whether to impose contempt sanctions using the more relaxed abuse of discretion
standard of review.” Barber v. Chapman, No. M2003-00378-COA-R3-CV, 2004 WL
343799, at *2 (Tenn. Ct. App. Feb. 23, 2004) (citing Hawk v. Hawk, 855 S.W.2d 573, 583
(Tenn.1993)). Likewise, we review a trial court‟s ruling on a Rule 11 motion for sanctions
under the deferential abuse of discretion standard “since the question of whether a Rule 11
violation has occurred requires the trial court to make highly fact-intensive determinations
regarding the reasonableness of the attorney‟s conduct.” Brown v. Shappley, 290 S.W.3d
197, 200 (Tenn. Ct. App. 2008) (citing Hooker v. Sundquist, 107 S.W.3d 532, 535 (Tenn. Ct.
App. 2002)). “An abuse of discretion occurs when the decision of the lower court has no
basis in law or fact and is therefore arbitrary, illogical, or unconscionable.” Id.

       Our review of discretionary decisions is limited. Beard v. Bd. of Prof’l Responsibility,
288 S.W.3d 838, 860 (Tenn. 2009). We do not “second-guess the court below” or “substitute
[our] discretion for the lower court‟s.” Lee Med., Inc. v. Beecher, 312 S.W.3d 515, 524
(Tenn. 2010). In reviewing discretionary decisions, we consider “(1) whether the factual
basis for the decision is properly supported by evidence in the record, (2) whether the lower
court properly identified and applied the most appropriate legal principles applicable to the
decision, and (3) whether the lower court‟s decision was within the range of acceptable
alternative dispositions.” Id. We “review the underlying factual findings using the


petition. It reasoned that CASA would have incurred similar attorneys‟ fees and other costs in litigating the
underlying discovery dispute.
        6
          Ms. Reguli also filed contempt petitions against a DCS caseworker and one of the child‟s counselors
in order to obtain certain records during discovery.
                                                     5
preponderance of the evidence standard contained in Tenn. R. App. P. 13(d) and . . . review
the lower court‟s legal determinations de novo without any presumption of correctness.” Id.
at 525.

                             A. CRIMINAL CONTEMPT PETITION

       We begin by considering the dismissal of the criminal contempt petition. In their
petition, Mother and Father argued that a finding of criminal contempt against Ms. Best was
appropriate because she shared confidential court records with the child‟s teacher in violation
of Tennessee Code Annotated § 37-1-153, which states in pertinent part:

       (a) Except in cases arising under § 37-1-146, all files and records of the court
       in a proceeding under this part are open to inspection only by:

       (1) The judge, officers and professional staff of the court;

       (2) The parties to the proceeding and their counsel and representatives;

       (3) A public or private agency or institution providing supervision or having
       custody of the child under order of the court;

       (4) A court and its probation and other officials or professional staff and the
       attorney for the defendant for use in preparing a presentence report in a
       criminal case in which the defendant is convicted and who prior thereto had
       been a party to the proceeding in juvenile court; and

       (5) With permission of the court, any other person or agency or institution
       having a legitimate interest in the proceeding or in the work of the court.

              ….

       (d)(1) Except as otherwise permitted in this section, it is an offense for a
       person to intentionally disclose or disseminate to the public the files and
       records of the juvenile court, including the child‟s name and address.

       (2) A violation of this subsection (d) shall be punished as criminal contempt of
       court as otherwise authorized by law.

Tenn. Code Ann. § 37-1-153(a), (d).

       Under Tennessee Code Annotated § 29-9-102(3) (2012), courts have the power to
“issue attachments, and inflict punishments for contempts of court” for “[t]he willful
                                          6
disobedience or resistance of any officer of such courts, party, juror, witness, or any other
person, to any lawful writ, process, order, rule, decree, or command of such courts.” A
finding of contempt may be either civil or criminal in nature. Doe v. Bd. of Prof’l
Responsibility, 104 S.W.3d 465, 473 (Tenn. 2003). Civil contempt is intended to benefit a
private party who has suffered a violation of rights, and “the quantum of proof necessary to
convict is a preponderance of the evidence.” Id. at 473-74. But criminal contempt, which is
at issue here, “is punishment for an offense against the authority of the court.” Sherrod v.
Wix, 849 S.W.2d 780, 786 n.4 (Tenn. Ct. App. 1992) (citations omitted). “In criminal
contempt proceedings, the defendant is presumed to be innocent and must be proven guilty
beyond a reasonable doubt.” Doe, 104 S.W.3d at 474. To find either civil or criminal
contempt, “a court must find the misbehavior, disobedience, resistance, or interference to be
wilful.” Ahern v. Ahern, 15 S.W.3d 73, 79 (Tenn. 2000); see also Furlong v. Furlong, 370
S.W.3d 329, 336-37 (Tenn. Ct. App. 2011) (finding willfulness to be an element of criminal
contempt based upon alleged disobedience of a court order).

       Ms. Best sent the first of the two e-mails at issue to Carolina‟s teacher while the
dependency and neglect action was still pending in the juvenile court. It referred to an
attached “list of questions that I am hoping [the guardian ad litem] can get the court‟s
permission to ask the [parents].” The purpose of the e-mail was to solicit the teacher‟s
advice on additional topics to address in the proposed set of interrogatories.

       While we agree that section 37-1-153 requires certain documents to be kept
confidential, we conclude that the statute does not apply to the contents of the first e-mail.
Subsections (a) and (d) provide for the confidentiality of “files and records” of the juvenile
court. Tenn. Code Ann. § 37-1-153(a), (d). A working draft of potential questions to ask the
opposing party through the discovery process is not a file or record of the court. Thus,
Ms. Best‟s first e-mail did not violate the confidentiality statute, precluding a finding of
criminal contempt based thereon.

        The second e-mail at issue was also sent to the teacher while the case was pending in
the juvenile court. It contained a motion filed by the guardian ad litem asking the juvenile
court to order a forensic interview of Carolina. The basis of the motion was some concerning
behavior that Carolina had exhibited at school. Carolina‟s teacher clearly provided that
information to the guardian ad litem, and the purpose of Ms. Best‟s e-mail was to keep the
teacher updated on the steps CASA had taken in response to the information she provided.
Although Carolina‟s teacher had independent knowledge of the information contained in the
motion, Ms. Best‟s second e-mail did constitute a technical violation of the statute. Unlike
the first e-mail, the second contained a motion filed with the juvenile court, subjecting the
document to the confidentiality statute. See State v. Harris, 30 S.W.3d 345, 351 (Tenn.
Crim. App. 1999) (holding that section 37-1-153(a) applies to all files and records of the
juvenile court, including tape recordings of plea hearings).

                                              7
       Even so, we agree with the trial court‟s conclusion that Mother and Father failed to
carry their burden of proving, beyond a reasonable doubt, that Ms. Best acted willfully in
violating the confidentiality statute. On appeal, Mother and Father essentially argue that
willfulness should be inferred because Ms. Best sent the subject e-mails “on her own free
will.” Yet, the willfulness standard for which they advocate is not the applicable standard in
the context of criminal contempt proceedings.

        In a civil contempt proceeding, conduct is willful if it “is the product of free will
rather than coercion.” Konvalinka v. Chattanooga-Hamilton Cty. Hosp. Auth., 249 S.W.3d
346, 357 (Tenn. 2008) (quoting State ex rel. Flowers v. Tenn. Trucking Ass’n Self Ins. Grp.
Trust, 209 S.W.3d 602, 612 (Tenn. Ct. App. 2006)). However, the standard for establishing
willfulness in a criminal contempt case is different than in a civil contempt case. Id.
Willfulness, in the context of criminal contempt, requires both (1) intentional conduct, and
(2) a culpable state of mind. Duke v. Duke, No. M2013-00624-COA-R3-CV, 2014 WL
4966902, at *31 (Tenn. Ct. App. Oct. 3, 2014). Regarding these requirements, this Court
has explained:

       The statutory definition of intentional conduct is found in Tennessee Code
       Annotated section 39-11-302(a) (2010): “„Intentional‟ refers to a person who
       acts intentionally with respect to the nature of the conduct or to a result of the
       conduct when it is the person‟s conscious objective or desire to engage in the
       conduct or cause the result.” Tenn. Code Ann. § 39-11-302(a). To satisfy the
       culpable state of mind requirement, the act must be “undertaken for a bad
       purpose.” Konvalinka, 249 S.W.3d at 357. In other words, willful
       disobedience in the criminal contempt context is conduct “done voluntarily and
       intentionally and with the specific intent to do something the law forbids.” Id.
       (quoting State v. Braden, 867 S.W.2d 750, 761 (Tenn. Crim. App.
       1993) (upholding this definition of willful misconduct for criminal contempt)).

Id.

       The facts of this case fall short of that standard. We cannot conclude from the record
before us that Ms. Best‟s actions were “undertaken for a bad purpose” or “with the specific
intent to do something the law forbids.” Though Ms. Best‟s second e-mail contained
protected, confidential information, the recipient was the source of that information.
Additionally, according to the text of the e-mail, she obtained the motion directly from the
child‟s guardian ad litem, not from the juvenile court records.

       The text of the e-mail does not suggest ill intent, and Mother and Father failed to offer
any other evidence to combat the presumption of innocence. Thus, the trial court did not


                                               8
abuse its discretion in finding Ms. Best not guilty of criminal contempt and dismissing the
petition.7

                                           B. RULE 11 SANCTIONS

        We now turn to whether the trial court erred by granting CASA‟s motions for
sanctions under Rule 11 of the Tennessee Rules of Civil Procedure. “When an attorney signs
a motion, document, or other paper submitted to the court, he certifies to the court that he has
read it, that he has reasonably inquired into the facts and law it asserts, that he believes it is
well-grounded in both fact and law, and that he is acting without improper motive.” Boyd v.
Prime Focus, Inc., 83 S.W.3d 761, 765 (Tenn. Ct. App. 2001) (citing Andrews v. Bible, 812
S.W.2d 284, 287 (Tenn. 1991)); Tenn. R. Civ. P. 11.01-11.02.8 The main purpose of Rule 11
“is to deter „abuse in the litigation process.‟” Brown, 290 S.W.3d at 202 (quoting Andrews,
812 S.W.2d at 292); see also Project Creation, Inc. v. Neal, No. M1999-01272-COA-R3-CV,
2001 WL 950175, at *7 (Tenn. Ct. App. Aug. 21, 2001); Hooker, 150 S.W.3d at 412 (“Rule
11 sanctions imposed should be limited so as to protect the rights of the litigant, but
sufficient to protect the judicial system by curbing repetitive, frivolous, or vexatious
litigation.”). Accordingly, Rule 11 authorizes courts to sanction attorneys who violate its
provisions, and such sanctions “may include payment of the opposing party‟s legal
expenses.” Boyd, 83 S.W.3d at 765; Tenn. R. Civ. P. 11.03.


        7
          Mother and Father also seek an award of attorney‟s fees in connection with their criminal contempt
petition. They argue such an award is appropriate under Tennessee Code Annotated § 29-9-105 (2012), which
makes damages available where “the contempt consists in the performance of a forbidden act.” However,
because we affirm the trial court‟s dismissal of the petition, our review of this issue is pretermitted.
        8
            Rule 11.02 states in pertinent part:

        By presenting to the court (whether by signing, filing, submitting, or later advocating) a
        pleading, written motion, or other paper, an attorney or unrepresented party is certifying that
        to the best of the person‟s knowledge, information, and belief, formed after an inquiry
        reasonable under the circumstances,—

        (1) it is not being presented for any improper purpose, such as to harass or to cause
        unnecessary delay or needless increase in the cost of litigation;

        (2) the claims, defenses, and other legal contentions therein are warranted by existing law or
        by a nonfrivolous argument for the extension, modification, or reversal of existing law or the
        establishment of new law; [and]

        (3) the allegations and other factual contentions have evidentiary support or, if specifically so
        identified, are likely to have evidentiary support after a reasonable opportunity for further
        investigation or discovery . . .

                                                       9
       In determining whether to impose sanctions, courts are to apply a standard of
“objective reasonableness under the circumstances.” Hooker, 107 S.W.3d 532, 536 (Tenn.
Ct. App. 2002) (citing Andrews, 812 S.W.2d at 288). “Sanctions are appropriate when an
attorney submits a motion or other paper on grounds which he knows or should know are
without merit, and a showing of subjective bad faith is not required.” Boyd, 83 S.W.3d at
765. The trial court should consider all the circumstances when making its determination,
including “„not only the circumstances of the particular violation, but also the factors bearing
on the reasonableness of the conduct, such as experience and past performance of the
attorney, as well as the general standards of conduct of the bar of the court.‟” Brown, 290
S.W.3d at 202-03 (quoting Andrews, 812 S.W.2d at 292 n.4).

       CASA filed its first Rule 11 motion in response to Ms. Reguli‟s civil contempt
petition against Ms. Best. We agree with the trial court‟s conclusion that Ms. Reguli violated
Rule 11 by filing the civil contempt petition against Ms. Best when an in camera review was
the appropriate method for challenging the redacted portions of the documents produced.
The lower court‟s discovery order permitted CASA to redact certain information before
producing its records. Based on that order, Mother and Father should not have been
surprised to see redactions in the documents produced. If they had questions regarding the
redactions, the proper step would have been to ask the court for an in camera review.

        Further, the evidence does not preponderate against the trial court‟s finding that
Ms. Reguli used the civil contempt petition as “a litigation tactic calculated to (i) coerce
CASA‟s compliance with discovery demands that exceeded the limits allowed by the Court;
and (ii) coerce CASA into not availing itself of the in camera review process.” On appeal,
Mother and Father argue that the trial court abused its discretion in imposing sanctions
because “the conclusion that the motion created a coercive effect on Best was not supported
by the facts.”

       However, the record reflects that Ms. Reguli twice responded to CASA‟s attempts to
cooperate with coercive tactics. When CASA promptly complied with Ms. Reguli‟s
subpoena, she responded with threats of civil contempt despite the language in the discovery
order stating that in camera review was the appropriate remedy. And when CASA responded
by asking Ms. Reguli to specifically identify the objectionable redactions in order to seek in
camera review, Ms. Reguli ignored the response and filed the petition with the court. Thus,
we discern no abuse of discretion in sanctioning Ms. Reguli for filing the civil contempt
petition.

       Neither did the court abuse its discretion in imposing sanctions based upon the
criminal contempt petition. As previously discussed, the criminal contempt petition was filed
based on the contents of two e-mails sent to Carolina‟s teacher.


                                              10
        We initially note that it is not clear from the record whether Ms. Reguli had access to
the e-mails‟ attachments when she filed the petition. Though she included copies of the
actual e-mails as exhibits to the petition, the allegedly incriminating attachments were not
included. According to the record, the motion for forensic review and the proposed
interrogatories were first produced at the hearing on the criminal contempt petition. If, as it
appears from the record, Ms. Reguli did not have access to these attachments at the time of
filing, she violated Rule 11 by failing to investigate the matter further before filing the
petition.

        However, even assuming that Ms. Reguli did have access to the attachments at the
time, filing the criminal contempt petition was still a violation of Rule 11. First, there was no
legal basis for a finding of criminal contempt against Ms. Best for her first e-mail. As
explained above, Tennessee Code Annotated § 37-1-153(a) and (d) only require
confidentiality of juvenile court “files and records.” Tenn. Code Ann. § 37-1-153(a), (d).
And Ms. Reguli should have known that the proposed set of interrogatories was not a court
record.

       Additionally, there was no factual basis for a finding of criminal contempt for
Ms. Best‟s second e-mail. Ms. Reguli was unable to point to any evidence suggesting
Ms. Best willfully violated the confidentiality statute by sending the child‟s teacher a copy of
the guardian ad litem‟s motion. We therefore conclude the trial court properly exercised its
discretion in imposing Rule 11 sanctions.

                                      III. CONCLUSION

       For the foregoing reasons, we affirm the decision of the trial court dismissing the
petition for criminal contempt. We also affirm the trial court‟s decision imposing Rule 11
sanctions against Ms. Reguli.

                                                    _________________________________
                                                    W. NEAL MCBRAYER, JUDGE




                                               11